Citation Nr: 1205605	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for ulnar nerve pathology of the right elbow.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to March 1970 and from April 1973 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, continuing a 30 percent disability evaluation for ulnar nerve pathology of the right elbow.  In November 2006, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2007.

In August 2008, the Veteran presented sworn testimony during a Travel Board hearing in Pittsburgh, Pennsylvania, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.

In March 2010, the Board remanded the Veteran's claim of entitlement to an increased rating for ulnar nerve pathology of the right elbow to the Appeals Management Center (AMC) for further evidentiary development, including obtaining updated VA treatment records, attempting to obtain additional private treatment records, and providing the Veteran with a new VA examination.  

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the Veteran's claim of entitlement to an increased rating for ulnar nerve pathology of the right elbow, consistent with the March 2010 Board remand.

A November 2009 VA treatment record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  It is unclear whether the Veteran's SSA disability benefits are related to his right elbow disability.  It does not appear that VA has attempted to obtain the Veteran's records from SSA or to clarify whether the disabilities for which he receives SSA benefits are related to his current appeal.  Under the duty to assist, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include SSA.  See 38 C.F.R. § 3.159(c)(2) (2011).  When VA has actual notice of the existence of records held by SSA that appear relevant to the claim before VA, VA has a duty to assist by requesting those records from SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  As the evidence suggests that there may be outstanding SSA records that are relevant to the Veteran's appeal, the case must be remanded so that the RO may attempt to obtain any relevant SSA records.

The Board's March 2010 remand ordered the AMC to attempt to obtain private treatment records relating to the Veteran's right elbow disability from Liston Chiropractic Health and Wellness.  The AMC was directed to the signed Authorization and Consent to Release Information of record and told to obtain a new release "as necessary."  The AMC sent letters to the Veteran seeking a new release, but the Veteran did not respond with a new release.  The AMC then returned the case to the Board.  As the case must be remanded to obtain SSA records, as noted above, the AMC should again contact the Veteran and attempt to obtain signed consent from him in order to request these private treatment records.

As the case is being remanded, the Board will take the opportunity to obtain any VA treatment records not yet associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of VA treatment records from the Pittsburgh VA Medical Center, and any other VA facility identified by the Veteran, covering the period from March 2010 to the present should be obtained and added to the claims folder.

2.  Request from the Veteran a signed, dated Authorization and Consent to Release Information form and, if a signed form is received from him, attempt to obtain and associate with the claims file any treatment records from Liston Chiropractic Health and Wellness.

3.  Contact the Veteran to determine whether his SSA disability benefits are related to his service-connected right elbow disability.  If the Veteran responds in the affirmative or fails to respond, obtain and associate with the claims file any SSA records for the Veteran, including any decision on a claim for disability benefits and any medical records relied upon to make such a decision.  If, after making reasonable efforts, the AMC cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile.  The AMC  must then: (a) notify the Veteran and his representative of the records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The Veteran and his representative must then be given an opportunity to respond.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim of entitlement to an increased rating for ulnar nerve pathology of the right elbow should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

